DETAILED ACTION
This is the initial Office action for application SN 17/271,204 having an effective date of 25 February 2021 and a Foreign priority date of 26 September 2018 (Japan).  A preliminary amendment was filed on 25 February 2021 canceling Claims 1-8 and adding NEW Claims 9-27.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent Claims 9 and 27, lubricant component (b) is an ester of disaccharide and fatty acid represented by R – COOH, and the R is an alkyl group having 11 or more carbon atoms or an alkenyl group having 11 or more carbon atoms.  However, it is not clear how many ester groups are on the disaccharide molecule.  For example, the disaccharide sucrose has 8 free –OH groups, all of which may be esterified.  It cannot be determined how many ester groups there are on the molecule, especially since the claim does not set forth a reaction ratio of disaccharide to fatty acid.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
AZZI et al (US 2006/0165549) disclose a binder-lubricant for metallurgical powder compositions for powder metallurgy applications having a melting point between 50 and 100C comprising glyceryl esters of fatty acids.  Glycerol is not a disaccharide as required by the claims.
LIU et al (US 2002/0189405) disclose a binder and a method of using the binder in conventional powder metallurgy processes and solid free form fabrication including metal powder.  The binder contains at least one carbohydrate including monosaccharides and disaccharides.  However, the disaccharide is not esterified as required by the claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
December 28, 2021